Citation Nr: 1438138	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for a migraine headache disorder.



REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served in the United States Marine Corps Reserve from 1991 to 1999 had a period of active duty for training (ACDUTRA) from November 1991 to May 1992 when he incurred a service-connected disability.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO.  

In September 2011, the Veteran testified from the RO by way of videoconference technology at hearing with the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In February 2014, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.  

The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 



FINDING OF FACT

The currently demonstrated migraine headaches are shown as likely as not to have had their clinical onset during the Veteran's period of service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by migraine headaches is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of whether VA has met its duties of notification and assistance is not required at this time, and deciding the appeal is not prejudicial to the Veteran.

The Veteran asserts that he developed a migraine headache disorder that the result of a head injury sustained during his period of ACDUTRA.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

The term "active military, naval or air service" is further defined as (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24). 

Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

The service treatment records (STRs) show that the Veteran sustained a head injury during his period of ACDUTRA and was seen on sick-call approximately one week after his injury complaining of headaches on April 7, 1995.  This record suffices as verification of a head injury being incurred during the Veteran's period of ACDUTRA.

The VA treatment records show that the Veteran received treatment for a headaches on multiple occasions. 

The Veteran was afforded a VA examination in March 2014.  The VA examiner confirmed the diagnosis of "migraine, including migraine variants," with the date of diagnosis as 2009.  It was noted that the Veteran used medication to control symptoms related to migraines.  

The examiner opined that the Veteran's migraine headaches disorder was less likely than not incurred in or related to his military service.  The examiner explained that the record contained a single service note, dated in April 1995, noting a complaint of headache times 1 week.  

The examiner also noted that a medical history report dated in August 1998 showed that the Veteran had checked "no" as to having or having had frequent or severe headaches.  Significantly, the Veteran is shown to have noted having suffered a head injury during service at the time of this service examination.  

The VA examiner added that the record contained no documentation between August 1995 until 2009 showing any complaint or finding referable to headaches of any type and that the first documentation of treatment for headaches was in January 2009.
  
During the hearing held in September 2011, the Veteran testified that he had experienced intermittent headaches since his head injury during ACDUTRA.  He added that he complained of continuous headaches throughout service to his Corpsman who did not document his complaints in the STRs and that the Corpsman would treat him and not send him to a medical facility.  

The Veteran asserts that he currently has headaches probably three or four times a month.  Significantly, he also reports that he has been having these headaches since he hit his head during service.

To the extent that the March 2014 medical opinion is against the Veteran's claim, the Board finds the evidence overall to be in relative equipoise in showing that the Veteran as likely as not had experienced recurrent headaches following his head injury during his period of active duty for training.  

The Veteran's current statements about his headaches symptoms are credible and are probative for the purpose of linking the onset of the claimed headaches to the documented head injury during service.

The Board finds the Veteran's assertions to be credible and of probative value in making its decision.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

In resolving all reasonable doubt in favor of the Veteran, service connection is warranted.



ORDER

Service connection for migraine headaches is granted



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


